Exhibit 10.1

EMPLOYMENT AGREEMENT

          This EMPLOYMENT AGREEMENT is entered into as of June 21, 2006 (the
“Effective Date”), by and between Emtec, Inc., a Delaware corporation (the
“Company”) and Brian McAdams (the “Executive”). THIS EMPLOYMENT AGREEMENT will
become effective upon execution

WITNESSETH THAT:

          WHEREAS, Executive is a valued employee of the Company;

          WHEREAS, the parties desire to enter into this Agreement pertaining to
the employment of the Executive by the Company;

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth below, it is hereby covenanted and agreed by the Executive
and the Company as follows:

1. Employment; Position and Responsibilities; Term.

          (a) During the Agreement Term (as defined below), and subject to the
terms of this Agreement, the Executive shall be employed by the Company and
shall occupy the position of Vice Chairman. The Executive agrees to serve in
that position or in such other offices or positions with the Company or a
Subsidiary (as defined below), as shall from time to time be determined by the
Chief Executive Officer of the Company. The Executive represents that his
employment with the Company does not violate any other agreement to which he is
a party.

          (b) During the Agreement Term, the Executive shall report solely and
directly to the Chief Executive Officer of the Company, his designee or to the
Board of Directors.

          (c) During the Agreement Term, while employed by the Company, the
Executive shall devote his full time and best efforts to the business of the
Company and shall perform all duties and services for and on behalf of the
Company as shall be reasonably requested by the CEO and or the Board of
Directors in its sole and absolute discretion. The Executive’s duties may
include providing services for both the Company and the Subsidiaries, as
determined by the CEO.

          (d) The term of employment under this Agreement shall commence on the
Effective Date and, unless earlier terminated under Section 3 below, shall
terminate on

--------------------------------------------------------------------------------



August 31, 2007 (the “Agreement Term”). Thereafter, the Agreement Term may be
extended annually for additional one-year periods at the Company’s sole
discretion.

 

 

 

(e) For purposes of this Agreement:

 

 

 

          (i) The term “Subsidiary” shall mean any corporation, partnership,
joint venture or other entity during any period in which at least a 50% interest
in such entity is owned, directly or indirectly, by the Company (or a successor
to the Company).

2. Compensation and Other Benefits.

          (a) Base Salary. During the Agreement Term, the Executive shall
receive an annual base salary (“Base Salary”), payable in accordance with the
Company’s normal payroll practices, of $200,000.

          (b) Bonus. In respect of each fiscal year during the Agreement Term,
beginning with the fiscal year ending August 31, 2006, the Executive shall be
eligible to participate in the Executive Bonus Compensation Plan which as of the
date of this Plan does not exist. All Bonuses however are to be approved by the
board and the board may refuse to pay the bonuses if it is not in the best
interest of the Company. The Bonus (if any) shall be paid within 30 business
days after the Company’s audited financial statements for the applicable fiscal
year are completed.

          (c) Employee Benefits. During the Agreement Term, the Executive shall
be entitled to participate on the same basis as the other employees of the
Company, in any pension, retirement, savings, medical, disability or other
welfare benefit plans maintained by the Company immediately prior to the
Closing, in accordance with the terms thereof, and as the same may be amended
and in effect from time to time. Should an executive level benefits plan be put
in place the Executive shall be entitled to participate in such plan in
accordance with the terms thereof.

          (d) Expense Reimbursement. During the Agreement Term, the Company
shall reimburse the Executive for all out-of-pocket travel, lodging, meal and
other reasonable expenses incurred by him in connection with his performance of
services hereunder, upon submission of evidence, satisfactory to the Company, of
the incurrence and purpose of each such expense and otherwise in accordance with
the Company’s business travel and expense reimbursement policy as in effect from
time to time.

          (e) Vacation. During the Agreement Term, Executive shall be entitled
to four weeks of paid vacation on an annualized basis. Vacation shall be
prorated for part of a year worked. Such vacation shall be taken at such times
as shall be approved by the Company, in the reasonable exercise of its
discretion.

2

--------------------------------------------------------------------------------



 

 

 

(f) Other Perquisites. During the Agreement Term:

 

 

 

          (i) The Company shall provide the Executive with a monthly cash
allowance of $500 to compensate for additional expenses incurred of maintaining
a home office and other miscellaneous expenses.

 

 

 

          (ii) The Executive shall be entitled to travel business class for all
of his international business travel and coach class for all of his domestic
business travel, and he shall be entitled to use any airline miles earned
through his business travel to upgrade to first class.

3. Termination of Employment. The Executive’s employment with the Company during
the Agreement Term may be terminated by the Company or the Executive without
breach of this Agreement only as provided in this Section 3.

          (a) Termination Due to Disability. The Executive’s employment
hereunder may be terminated by the Company in the event of the Executive’s
Disability (as defined below). For purposes of this Agreement, “Disability”
shall mean a physical or mental disability that prevents or is reasonably
expected to prevent the performance by the Executive of his duties hereunder for
(x) a continuous period of 90 days or longer or (y) 120 days or more over any
365 day period whether or not continuous. The determination of the Executive’s
Disability shall (i) be made by an independent physician selected by the
Company, (ii) be final and binding on the parties hereto and (iii) be made
taking into account such competent medical evidence as shall be presented to
such independent physician by the Executive and/or the Company or by any
physician or group of physicians or other competent medical experts employed by
the Executive and/or the Company to advise such independent physician.

          (b) Termination Due to Death. The Executive’s employment hereunder
shall terminate upon the Executive’s death.

          (c) Termination by the Company for Cause. The Company may immediately
terminate the Executive’s employment hereunder at any time for Cause (as defined
below). “Cause” shall mean (i) the continued failure of the Executive
substantially to perform his duties hereunder or his negligent performance of
such duties (other than any such failure due to the Executive’s physical or
mental illness), (ii) the Executive having engaged in misconduct that has caused
or is reasonably expected to result in injury to the Company or any of its
Subsidiaries, (iii) a violation by the Executive of a Company policy, (iv) the
breach by the Executive of any of his material obligations hereunder or under
any other written agreement or covenant with the Company or any of its
Subsidiaries, (v) failure by the Executive to timely comply with a lawful
direction or instruction given to him by the Board or the Chief Executive
Officer, (vi) the Executive having been convicted of, or entering a plea of
guilty or nolo contendere to, a crime that

3

--------------------------------------------------------------------------------



constitutes a felony or a misdemeanor involving moral turpitude (or comparable
crime in any jurisdiction that uses a different nomenclature), including any
offense involving dishonesty as such dishonesty relates to the Company’s assets
or business or the theft of Company property and (vii) the Executive’s
insobriety or use of illegal drugs, chemicals or controlled substances either
(A) in the course of performing the Executive’s duties and responsibilities
under this Agreement, or (B) otherwise affecting the ability of the Executive to
perform the same.

          (d) Termination by Company Without Cause. The Company may terminate
the Executive’s employment hereunder at any time Without Cause (as defined
below) by giving the Executive prior written Notice of Termination (as defined
below), which notice shall be effective immediately, or at such later time as
specified in such notice. A termination “Without Cause” shall mean a termination
of the Executive’s employment by the Company other than as a result of his
Disability or for Cause. Notwithstanding the foregoing provisions of this
Section 3(d), if the Executive’s employment is terminated by the Company in
accordance with this Section 3(d) and, within a reasonable time period
thereafter, it is determined by the Board that circumstances existed which would
have constituted a basis for termination of the Executive’s employment for Cause
in accordance with Section 3(c), the Executive’s employment will be deemed to
have been terminated for Cause in accordance with Paragraph 3(c).

          (e) Voluntary Termination. The Executive may terminate his employment
hereunder at any time by giving the Company prior written Notice of Termination
at least 90 days prior to such termination; provided that the Board may, in its
sole discretion, terminate the Executive’s employment hereunder prior to the
expiration of the 90-day notice period. In such event and upon the expiration of
such 90-day period (or such shorter time as the Board in its sole discretion may
determine), the Executive’s employment hereunder shall immediately and
automatically terminate.

          (f) Notice of Termination. Any termination of the Executive’s
employment by Company or the Executive, other than a termination due to the
Executive’s death, shall be communicated by a written Notice of Termination
addressed to the appropriate party. A “Notice of Termination” shall mean a
notice that indicates the Date of Termination (as defined below), which shall
not be earlier than the date on which the notice is provided, which indicates
the specific termination provision in this Agreement relied on and which sets
forth in reasonable detail the facts and circumstances, if any, claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.

          (g) For purposes of this Agreement, the “Date of Termination” is the
last day that the Executive is employed by the Company, provided the Executive’s
employment is terminated in accordance with the foregoing provisions of this
Section 3.

4

--------------------------------------------------------------------------------



          (h) Resignation upon Termination. As of the Date of Termination, the
Executive shall resign, in writing, from all positions then held by him with the
Company and its Subsidiaries.

          (i) Cessation of Professional Activity. Upon delivery of a Notice of
Termination by any party, the Company may relieve the Executive of his
responsibilities and require the Executive to immediately cease all professional
activity on behalf of the Company. In addition, in the event that the Board
determines that there is a reasonable basis for it to investigate whether
circumstances exist that would, if true, permit the Board to terminate the
Executive’s employment for Cause, the Board may relieve the Executive of his
responsibilities during the pendency of such investigation.

4. Payments Upon Certain Terminations.

          (a) General. If, during the Agreement Term, the Executive’s employment
terminates for any reason, the Executive (or his estate, beneficiary or legal
representative) shall be entitled to receive the following:

 

 

 

          (i) any earned or accrued but unpaid Base Salary through the Date of
Termination (including, except in the case of a termination for Cause, with
respect to unused vacation time);

 

 

 

          (ii) all amounts payable and benefits accrued under any otherwise
applicable plan, policy, program or practice of the Company (other than relating
to severance) in which the Executive was a participant during his employment
with Company in accordance with the terms thereof; provided that the foregoing
shall not be construed as requiring the Executive to be treated as employed by
the Company for purposes of any employee benefit plan or arrangement following
the date of the Executive’s Date of Termination except as otherwise expressly
provided in this Agreement or required by law; and

 

 

 

          (iii) in the case of any termination of employment Without Cause, (A)
any earned but unpaid Bonus with respect to any fiscal year of the Company
ending prior to the Date of Termination and (B) provided Executive executes and
delivers a general release of all claims in form and substance satisfactory to
the Company, his Base Salary, at the rate in effect hereunder immediately prior
to the Date of Termination, which shall be payable in installments on Company’s
regular payroll dates, until the earlier of (A) the first anniversary of the
Date of Termination or (B) August 31, 2007.

          (b) Termination Due to Disability. If, during the Agreement Term, the
Company terminates the Executive’s employment hereunder due to his Disability,
the Executive (or his estate, beneficiary or legal representative) shall be
entitled to receive, in

5

--------------------------------------------------------------------------------



addition to the payments and benefits described in Section 4(a) above, a
pro-rata Bonus payment for the fiscal year of the Executive’s Disability, equal
to the Bonus that the Executive would have been entitled to if he had remained
employed by the Company at the end of such fiscal year multiplied by a fraction,
the numerator of which is the number of days transpired in the fiscal year up to
and including the Date of Termination, and the denominator of which is 365.

          (c) No Other Obligations. If the Executive’s Date of Termination
occurs during the Agreement Term under any circumstances described in Section 3,
the Company shall have no obligation to make payments under the Agreement for
periods after the Executive’s Date of Termination other than those payments in
accordance with Sections 4(a) and 4(b) above.

          (d) Payment. Except as otherwise provided in this Agreement, any
payments to which the Executive shall be entitled under this Section 4, shall be
made as soon as is administratively feasible following the Date of Termination.

5. Duties on Termination. Subject to the terms and conditions of this Agreement,
to the extent that there is a period of time elapsing between the date of
delivery of a Notice of Termination, and the Date of Termination, the Executive
shall continue to perform his duties as set forth in this Agreement during such
period, and shall also perform such services for the Company as are necessary
and appropriate for a smooth transition to the Executive’s successor, if any.
Notwithstanding the foregoing provisions of this Section 5, the Company may
suspend the Executive from performing his duties under this Agreement following
the delivery of a Notice of Termination providing for the Executive’s
resignation, or delivery by the Company of a Notice of Termination providing for
the Executive’s termination of employment for any reason; provided, however,
that during the period of suspension (which shall end on the Date of
Termination), the Executive shall continue to be treated as employed by the
Company for other purposes, and his rights to compensation or benefits shall not
be reduced by reason of the suspension.

6. Restrictive Covenants.

 

 

 

 

 

(a) Noncompetition.

 

 

 

          (i) During the Agreement Term, and for a period ending 1 year after
termination of the Executive’s employment with the Company (the “Restrictive
Period”):

 

 

 

 

 

 

          (A) The Executive shall not, without the express written consent of
the Board, be employed by, serve as a consultant to, or otherwise assist or
directly or indirectly provide services to a Competitor

6

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

(as defined below) if: (1) such services are to be provided with respect to any
location in which the Company or a Subsidiary does business, or with respect to
any location in which the Company or a Subsidiary has devoted material resources
to doing business; or (2) the trade secrets, confidential information, or
proprietary information (including, without limitation, confidential or
proprietary methods) of the Company and the Subsidiaries to which the Executive
had access could reasonably be expected to benefit the Competitor if the
Competitor were to obtain access to such secrets or information.

 

 

 

 

          (B) The Executive shall not, without the express written consent of
the Board, directly or indirectly own an equity interest in any Competitor
(other than ownership of 1% or less of the outstanding stock of any corporation
listed on a national stock exchange or included in the NASDAQ System).

 

 

 

 

          (C) The Executive shall not, without the express written consent of
the Board, solicit or attempt to solicit any party who is then or, during the
twelve-month period prior to such solicitation or attempt by the Executive was
(or was solicited to become), a customer or supplier of the Company or a
Subsidiary, or a user of the services provided by the Company or a Subsidiary.

 

 

 

 

          (D) The Executive shall not without the express written consent of the
Board, solicit, entice, persuade, induce or hire any individual who is employed
by the Company or any Subsidiary (or was so employed within 90 days prior to the
Executive’s action) to terminate or refrain from renewing or extending such
employment or to become employed by or enter into contractual relations with any
other individual or entity other than the Company or any Subsidiary, and the
Executive shall not approach any such employee for any such purpose or authorize
or knowingly cooperate with the taking of any such actions by any other
individual or entity.

 

 

 

          (ii) The term “Competitor” means any enterprise (including a person,
entity, firm or business, whether or not incorporated) during any period in
which it is engaged in or aiding others to conduct business that engages in, or
plans to engage in, any line of business that the Company or its Subsidiaries
engages in or has made plans to engage in during the Agreement Term, or within
the prior 12 months was engaged in, or otherwise competes, directly or
indirectly, with the Company or any of its Subsidiaries.

7

--------------------------------------------------------------------------------




 

 

 

          (b) Non-Disparagement. The Executive and the Company agree that each
will not make any false, defamatory or disparaging statements about the other,
the Subsidiaries, or the officers or directors of the Company or the
Subsidiaries that are reasonably likely to cause material damage to the
Executive, the Company, the Subsidiaries, or the officers or directors of the
Company or the Subsidiaries.

 

 

 

          (c) Confidential Information. The Executive agrees that, during the
Agreement Term, and at all times thereafter:

 

 

 

 

          (i) The Executive agrees to keep secret all Confidential Information
(as defined below) and Intellectual Property (as defined below) which may be
obtained during the period of employment by the Company and that the Executive
shall not reveal or disclose it, directly or indirectly, except with the
Company’s prior written consent. The Executive shall not make use of the
Confidential Information or Intellectual Property for the Executive’s own
purposes or for the benefit of anyone other than the Company and shall protect
it against disclosure, misuse, espionage, loss and theft.

 

 

 

 

          (ii) The Executive acknowledges and agrees that all Intellectual
Property is and shall be owned by the Company. The Executive hereby assigns and
shall assign to all ownership rights possessed in any Intellectual Property
contributed, conceived or made by the Executive (whether alone or jointly with
others) while employed by the Company, whether or not during work hours. The
Executive shall promptly and fully disclose to the Company in writing all such
Intellectual Property after such contribution, conception or other development.
The Executive agrees to fully cooperate with the Company, at the Company’s
expense, in securing, enforcing and otherwise protecting throughout the world
the Company’s interests in such Intellectual Property, including, without
limitation, by signing all documents reasonably requested by the Company.

 

 

 

 

          (iii) Immediately following the Date of Termination, the Executive
agrees to promptly deliver to the Company all memoranda, notes, manuals, lab
notebooks, computer diskettes, passwords, encryption keys, electronic mail and
other written or electronic records (and all copies thereof) constituting or
relating to Confidential Information or Intellectual Property that the Executive
may then possess or have control over. The Executive shall provide written
certification that all such materials have been returned.

 

 

          (iv) For purposes of this Agreement, the following terms shall be
defined as set forth below:

 

 

 

 

 

          (A) “Confidential Information” shall mean all information, in any form
or medium, that relates to the business, suppliers and prospective

8

--------------------------------------------------------------------------------



 

 

 

 

 

suppliers, existing and potential creditors and financial backers, marketing,
costs, prices, products, processes, services, methods, computer programs and
systems, personnel, customers, research or development of the Company and the
Subsidiaries and all other information related to the Company and the
Subsidiaries which is not readily available to the public. Confidential
Information shall include any of the foregoing information that is created or
developed by the Executive during the Agreement Term.

 

 

 

          (B) “Intellectual Property” shall mean, with respect to the following
which are created or existing during the period of the Executive’s employment by
the Company, any: (1) idea, know-how, invention, discovery, design, development,
software, device, technique, method or process (whether or not patentable or
reduced to practice or including Confidential Information) and related patents
and patent applications and reissues, re-examinations, renewals,
continuations-in-part, continuations, and divisions thereof; (2) copyrightable
and mask work (whether or not including Confidential Information) and related
registrations and applications for registration; (3) trademarks, trade secrets
and other proprietary rights; and (4) improvements, updates and modifications of
the foregoing made from time to time. Intellectual Property shall include any of
the foregoing that is created or developed by the Executive during the Agreement
Term.

          (d) Duty of Loyalty to Company. Nothing in this Section 6 shall be
construed as limiting the Executive’s duty of loyalty to the Company, or any
other duty otherwise owed to the Company, while the Executive is employed by the
Company.

7. Assistance with Claims. The Executive agrees that, during the Agreement Term,
and continuing for a reasonable period after the Executive’s Date of
Termination, the Executive will assist the Company and the Subsidiaries in
defense of any claims that may be made against the Company and the Subsidiaries,
and will assist the Company and the Subsidiaries in the prosecution of any
claims that may be made by the Company or the Subsidiaries, to the extent that
such claims may relate to services performed by the Executive for the Company
and the Subsidiaries. The Executive agrees to promptly inform the Company upon
becoming aware of any lawsuits involving such claims that may be filed against
the Company or any Subsidiary. The Company agrees to provide legal counsel to
the Executive in connection with such assistance (to the extent legally
permitted), and to reimburse the Executive for all of the Executive’s reasonable
out-of-pocket expenses associated with such assistance, including travel
expenses. For periods after the Executive’s employment with the Company
terminates, the Company agrees to provide reasonable compensation to the
Executive for such assistance. The Executive also agrees to promptly inform the
Company upon being asked to assist in any investigation of the Company or the
Subsidiaries (or their actions) that may relate to

9

--------------------------------------------------------------------------------



services performed by the Executive for the Company or the Subsidiaries,
regardless of whether a lawsuit has then been filed against the Company or the
Subsidiaries with respect to such investigation.

8. Disclosure of Agreement. The Executive shall provide each of his subsequent
employers during the one-year period following the end of Agreement Term with a
copy of this Agreement in order to allow such subsequent employers to avoid
inadvertently causing the violation of this Agreement. The Executive shall
advise the Company of the identity of each of his subsequent employers during
the one-year period following the end of the Agreement Term.

9. Injunctive Relief with Respect to Covenants; Certain Acknowledgments; Etc.

          (a) Injunctive Relief. The Executive acknowledges and agrees that the
covenants, obligations and agreements of Executive contained in Section 6 relate
to special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, the Executive agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond unless required by applicable law) as a court of
competent jurisdiction may deem necessary or appropriate to restrain the
Executive from committing any violation of such covenants, obligations or
agreements. These injunctive remedies are cumulative and in addition to any
other rights and remedies the Company may have. The Company shall be entitled to
collect from the Executive any costs of obtaining injunctive relief, including,
without limitation, attorneys’ fees.

          (b) Blue Pencil. If any court of competent jurisdiction shall at any
time deem the Restrictive Period too lengthy, the other provisions of Section
6(a) shall nevertheless stand and the Restrictive Period herein shall be deemed
to be the longest period permissible by law under the circumstances. The court
shall reduce the time period to permissible duration or size.

          (c) Certain Acknowledgements. The Executive acknowledges and agrees
that the Executive will have a prominent role in the management of the business,
and the development of the goodwill, of the Company and its Subsidiaries and
will establish and develop relations and contacts with the principal customers
and suppliers of the Company and its Subsidiaries in the United States of
America and the rest of the world, all of which constitute valuable goodwill of,
and could be used by the Executive to compete unfairly with, the Company and its
Subsidiaries and that (i) in the course of his employment with the Company, the
Executive will obtain confidential and proprietary information and trade secrets
concerning the business and operations of the Company and its Subsidiaries in
the United States of America and the rest of the world that could be used to
compete unfairly with the Company and its Subsidiaries; (ii) the covenants and
restrictions

10

--------------------------------------------------------------------------------



contained in Section 6 are intended to protect the legitimate interests of the
Company and its Subsidiaries in their respective goodwill, trade secrets and
other confidential and proprietary information; (iii) the Executive desires and
agrees to be bound by such covenants and restrictions; and (iv) the compensation
to be provided to the Executive are adequate consideration for the restrictive
covenants provided in Section 6.

10. Miscellaneous.

          (a) Binding Effect; Assignment. This Agreement shall be binding on and
inure to the benefit of the Company, and its respective successors and assigns.
This Agreement shall also be binding on and inure to the benefit of the
Executive and his heirs, executors, administrators and legal representatives.
This Agreement shall not be assignable by the Executive without the prior
written consent of the Company.

          (b) Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto concerning the subject matter hereof and supercedes all
prior and contemporaneous correspondence and proposals (including but not
limited to summaries of proposed terms) and all prior and contemporaneous
promises, representations, understandings, arrangements and agreements, if any,
concerning such subject matter (including but not limited to those made to or
with the Executive by any other person); provided, however, that nothing in this
Agreement shall be construed to limit any policy or agreement that is otherwise
applicable relating to confidentiality, rights to inventions, copyrightable
material, business and/or technical information, trade secrets, solicitation of
employees, interference with relationships with other businesses, competition,
and other similar policies or agreement for the protection of the business and
operations of the Company and the Subsidiaries.

          (c) Applicable Law. This Agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the laws of the State of
Delaware without giving effect to the conflict of laws rules of any state.

          (d) Consent to Jurisdiction; Waiver of Jury Trial; Attorneys Fees.

 

 

 

          (i) Consent to Jurisdiction. Each party hereby irrevocably submits to
the jurisdiction of the courts of the State of Delaware and the federal courts
of the United States of America located in the State of Delaware solely in
respect of the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to in this Agreement, and in respect of
the transactions contemplated hereby and thereby. Each party hereby waives and
agrees not to assert, as a defense in any action, suit or proceeding for the
interpretation and enforcement hereof, or any such document or in respect of any
such transaction, that such action, suit or proceeding may not be brought or is
not maintainable in such courts or that the venue thereof may not be appropriate
or that this

11

--------------------------------------------------------------------------------



 

 

 

Agreement or any such document may not be enforced in or by such courts. Each
party hereby consents to and grants any such court jurisdiction over the person
of such parties and over the subject matter of any such dispute and agree that
the mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 10(j) or in such other manner as
may be permitted by law, shall be valid and sufficient service thereof.

 

 

 

          (ii) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. Each party certifies and
acknowledges that (i) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (ii) each such party
understands and has considered the implications of this waiver, (iii) each such
party makes this waiver voluntarily, and (iv) each such party has been induced
to enter into this agreement by, among other things, the mutual waivers and
certifications in this Section 10(d)(ii).

          (e) Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social insurance taxes, as shall be required by law.

          (f) Key Man Insurance. The Executive acknowledges that the Company may
purchase “key man” insurance on his life and hereby agrees to cooperate with the
Company in obtaining such insurance, including without limitation, submitting to
such medical examinations as may be required promptly upon request by the
Company.

          (g) Amendments. This Agreement may be amended or cancelled only by
mutual agreement of the parties in writing. So long as the Executive lives, no
person, other than the parties hereto, shall have any rights under or interest
in this Agreement or the subject matter hereof.

          (h) Severability. The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).

12

--------------------------------------------------------------------------------



          (i) Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.

          (j) Survival of Agreement. Except as otherwise expressly provided in
this Agreement, the rights and obligations of the parties to this Agreement
shall survive the termination of the Executive’s employment with the Company.

          (k) Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile or prepaid overnight courier to the parties at the addresses set
forth below (or such other addresses as shall be specified by the parties by
like notice). Such notices, demands, claims and other communications shall be
deemed given:

 

 

 

 

          (i) in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;

 

 

 

 

          (ii) in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or

 

 

 

 

          (iii) in the case of facsimile, the date upon which the transmitting
party received confirmation of receipt by facsimile, telephone or otherwise;

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:

to the Company:

 

 

 

Emtec, Inc.

 

572 Whitehead Road, Bldg. #1

 

Trenton, NJ 08619

 

Facsimile number: 609.587.1930

or to the Executive:

          at address in Company’s records.

13

--------------------------------------------------------------------------------



          All notices to the Company shall be directed to the attention of
Secretary of the Company, with a copy to the Board. Each party, by written
notice furnished to the other party, may modify the applicable delivery address,
except that notice of change of address shall be effective only upon receipt.

          (l) Headings. The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.

          (m) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

14

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Company has duly executed this Agreement by
its authorized representative, and the Executive has hereunto set his hand, in
each case effective as of the date first above written.

 

 

 

 

EMTEC, INC.

 

 

 

By: /s/ Dinesh R. Desai

 

 

--------------------------------------------------------------------------------

 

 

Name: Dinesh R. Desai

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Brian McAdams

 

 

--------------------------------------------------------------------------------

 

 

Brian McAdams

 

15

--------------------------------------------------------------------------------